                CASE 0:19-cv-01940-JNE-LIB Doc. 286 Filed 11/05/20 Page 1 of 1

MADEL
 MADELPAPA
800 PENCE BUILDING                                                                              STEPHEN M. PREMO
800 HENNEPIN AVENUE                                                                                    DIRECT DIAL
MINNEAPOLIS, MINNESOTA 55403                                                                        (612) 605-6616
(612) 605-0630                                                                             SPREMO@MADELLAW.COM
WWW.MADELLAW.COM



       November 5, 2020

       The Honorable Leo. I. Brisbois                                              Filed with Permission
       United States District Court
       412 Gerald W. Heaney Fed. Bldg. & U.S. Courthouse
       515 W. First Street
       Duluth, MN 55802

              Re:     Defendants’ Request to Appear Telephonically – Case No. 19-cv-01940
                      Patterson Dental Supply, Inc. v. Daniele Pace and Henry Schein, Inc.

       Dear Judge Brisbois:

              Defendants Daniele Pace (“Pace”) and Henry Schein, Inc. (“Henry Schein”) jointly request
       permission for their counsel to appear telephonically for the motion hearing scheduled for
       Tuesday, November 10, 2020.

              Defendants make their request due to the ongoing COVID-19 pandemic. Henry Schein’s
       lead counsel, Abraham Y. Skoff, intended to argue Defendants’ motions on behalf of Henry Schein
       and resides in the State of New Jersey. Consistent with advisories issued by New Jersey,
       Minnesota, and the Centers for Disease Control and Prevention, to avoid transmission of the
       coronavirus, Mr. Skoff has been working remotely and has not engaged in interstate air travel since
       February, 2020. Further, New Jersey and Minnesota are experiencing substantial increases in
       COVID-19 cases and hospitalizations. Just yesterday, Chief Judge John Tunheim issued General
       Order 20 continuing all civil and criminal trials through December 31, 2020 in response to
       Minnesota’s record-high COVID-19 infection rates. Finally, Defendants note that the parties
       successfully argued a similar motion via teleconference this past summer in this matter. For the
       foregoing reasons, Defendants respectfully ask that the Court grant their request.

               Defendants have conferred with counsel for Plaintiff Patterson Dental Supply, Inc.
       (“Patterson”) regarding this request. Patterson’s counsel stated that he would like to appear in
       person but that he did not oppose Defendants’ request to appear telephonically.

                                                            Very truly yours,

                                                            MADEL PA

                                                            s/Stephen M. Premo
                                                            Stephen M. Premo
